Exhibit 10.6

 

BONANZA CREEK ENERGY, INC.

THIRD AMENDED AND RESTATED EXECUTIVE CHANGE IN CONTROL
AND SEVERANCE PLAN

 

1.             Purpose and Effective Date. Bonanza Creek Energy, Inc. (the
“Company”) has adopted this Third Amended and Restated Executive Change in
Control and Severance Benefit Plan (this “Plan”) to provide for the payment of
severance or change in control benefits to Eligible Individuals (as defined
below). The Plan was approved by the Board of Directors of the Company (the
“Board”) to be effective as of April 28, 2017 (the “Effective Date”).

 

2.             Definitions. For purposes of this Plan, the terms listed below
will have the meanings specified herein:

 

(a)           “Accrued Obligations” means (i) payment to an Eligible Individual
of all earned but unpaid Base Salary through the Date of Termination prorated
for any partial period of employment; (ii) payment to an Eligible Individual, in
accordance with the terms of the applicable benefit plan of the Company or its
Affiliates or to the extent required by law, of any benefits to which such
Eligible Individual has a vested entitlement as of the Date of Termination;
(iii) payment to an Eligible Individual of any accrued unused vacation; and (iv)
payment to an Eligible Individual of any approved but not yet reimbursed
business expenses incurred in accordance with applicable policies of the Company
and its Affiliates, including this Plan.

 

(b)           “Administrator” means the Board or a person or committee appointed
by the Board to administer this Plan.

 

(c)           Affiliate” means (i) with respect to the Company, any person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company and any predecessor
to any such entity; provided¸ however, that a natural person shall not be
considered an Affiliate; and (ii) with respect to an Eligible Individual, any
person that directly, or through one or more intermediaries, is controlled by
such Eligible Individual or members of such Eligible Individual’s immediate
family.

 

(d)           “Base Salary” shall mean an Eligible Individual’s annual base
salary as of a Notice of Termination (without regard to any reduction in such
Base Salary which constitutes Good Reason).

 

(e)           “Cause” means any of the following:

 

(i)             an Eligible Individual has failed or refused to substantially
perform such Eligible Individual’s duties, responsibilities or authorities
(other than any such refusal or failure resulting from such Eligible
Individual’s becoming Disabled);

 

(ii)            any commission by or indictment of by an Eligible Individual of
a felony or crime of moral turpitude;

 





(iii)           an Eligible Individual has engaged in material misconduct in the
course and scope of such Eligible Individual’s employment with the Company,
including, but not limited to, gross incompetence, disloyalty, disorderly
conduct, insubordination, harassment of other employees or third parties,
chronic abuse of alcohol or unprescribed controlled substances, improper
disclosure of confidential information, chronic and unexcused absenteeism,
improper appropriation of a corporate opportunity or any other material
violation of the Company’s personnel policies, rules or codes of conduct or any
fiduciary duty owed to the Company or its Affiliates, or any applicable law or
regulation to which the Company or its Affiliates are subject;

 

(iv)           an Eligible Individual has committed any act of fraud,
embezzlement, theft, dishonesty, misrepresentation or falsification of records;
or

 

(v)            an Eligible Individual has engaged in any act or omission that is
likely to materially damage the Company’s business, including, without
limitation, damages to the Company’s reputation.

 

(f)            “Change in Control” means:

 

(i)             the acquisition by any individual, entity or group (within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (A) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
by a Person shall not constitute a Change in Control: (I) any acquisition
directly from the Company; (II) any acquisition by the Company; (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (IV)
any acquisition by any corporation pursuant to a transaction which complies with
clauses (A), (B), and (C) of Section 1(f)(iii) below;

 

(ii)            the individuals who, as of the later of the date of the
Effective Date or the last amendment to this Plan approved by the Board,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board. Any individual becoming a director subsequent
to the later of the Effective Date or the date of the last amendment to this
Plan approved by the Board whose election, or nomination for election by the
Company’s stockholders, is approved by the vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the later of the Effective Date or the last amendment to
the date of this Plan approved by the Board, but any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board will not be deemed a member of the
Incumbent Board as of the later of the Effective Date or the date of the last
amendment to this Plan approved by the Plan;

 

(iii)           the consummation of a reorganization, merger, consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business

 

-2-



Combination”), unless following such Business Combination: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock (or, for non-
corporate entity, equivalent securities) of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv)          the approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

(g)           “CIC Effective Date” means the date upon which a Change in Control
occurs.

 

(h)           “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended from time to time.

 

(i)             “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

(j)             “Date of Termination” means (i) if the Eligible Individual’s
employment with the Company and its Affiliates is terminated by death, the date
of such Eligible Individual’s death; (ii) if the Eligible Individual’s
employment is terminated because of the Eligible Individual becoming Disabled,
then 30 days after the Notice of Termination is given; or (iii) if (A) the
Eligible Individual’s employment is terminated by the Company or any of its
Affiliates with or without Cause or (B) the Eligible Individual’s employment by
the Eligible Individual with or without Good Reason, then, in each case, the
date specified in the Notice of Termination, which shall comply with the
applicable notice requirements set forth herein. Transfer of employment between
and among the Company and its Affiliates, by itself, shall not constitute a
termination of employment for purposes of this Plan.

 

-3-



(k)            “Disability” or “Disabled” as it relates to an Eligible
Individual means when such Eligible Individual (i) receives disability benefits
under either Social Security or the applicable long- term disability plan of the
Company or its Affiliates, if any, or (ii) the Administrator, upon the written
report of a qualified physician designated by the Administrator or the insurer
of the applicable long-term disability plan of the Company or its Affiliates,
shall have determined (after a complete physical examination of the Eligible
Individual at any time after he has been absent from employment with the Company
or its Affiliates for 90 or more consecutive calendar days) that such Eligible
Individual has become physically and/or mentally incapable of performing such
Eligible Individual’s essential job functions with or without reasonable
accommodation as required by law due to injury, illness, or other incapacity
(physical or mental).

 

(l)             “Emergence Grants” has the meaning assigned to it in the
Restructuring Support Agreement.

 

(m)           “Employee Restrictive Covenants, Proprietary Information and
Inventions Agreement” means that certain Employee Restrictive Covenants,
Proprietary Information and Inventions Agreement or, with respect to a Tier 5
Key Employee, that certain Employee Proprietary Information and Inventions
Agreement, as applicable, executed by an Eligible Individual.

 

(n)            “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(o)            “Good Reason” shall exist in the event any of the following
actions are taken without an Eligible Individual’s consent:

 

(i)                 such Eligible Individual’s authority with Company or its
Affiliates is, or such Eligible Individual’s duties or responsibilities based on
such Eligible Individual’s job title or job description are, materially
diminished relative to such Eligible Individual’s authority, duties and
responsibilities as in effect immediately prior to such change, provided,
however, that in no event shall removal of such Eligible Individual from the
position of manager, director or officer of any direct or indirect Affiliate of
the Company in connection with any corporate restructuring constitute Good
Reason;

 

(ii)               a reduction in such Eligible Individual’s annual base salary
as in effect immediately prior to reduction in an amount of 10% or more;

 

(iii)             a relocation of such Eligible Individual’s primary work
location more than 50 miles away from the then-current primary work location; or

 

(iv)             any material breach by the Company of any provision of this
Plan or other material agreement between the Company and the Eligible
Individual.

 

(p)           “LTIP” means the Company’s 2017 Long Term Incentive Plan or any
successor equity incentive plan maintained by the Company.

 

(q)           “Notice of Termination” means a notice that indicates the specific
termination provision in this Plan relied upon and sets forth in reasonable
detail the facts and

 

-4-



circumstances claimed to provide a basis for termination under the provision so
indicated; provided, however, that any failure to provide such detail shall not
delay the effectiveness of the termination.

 

(r)            “Post Termination Obligations” means any obligations owed by an
Eligible Individual to the Company or any of its Affiliates which survive such
Eligible Individual’s employment with the Company or its Affiliates, including,
without limitation, those obligations and restrictive covenants (including
covenants not to compete and not to solicit) set forth in such Eligible
Individual’s Employee Restrictive Covenants, Proprietary Information and
Invention Agreement.

 

(s)            “Restructuring” has the meaning assigned to it in the
Restructuring Support Agreement.

 

(t)            “Restructuring Support Agreement” means the Restructuring Support
and Lock-Up Agreement, dated as of December 23, 2016, as amended, by and among
the Company and each of its subsidiaries, certain holders of the Company’s 5.75%
Senior Notes due 2023 and 6.75% Senior Notes due 2021, NGL Energy Partners LP,
and NGL Crude Logistics, LLC.

 

(u)           “Section 409A” means Section 409A of the Code and the regulations
and administrative guidance issued thereunder.

 

(v)           “Section 4999” means Section 4999 of the Code.

 

(w)          “Separation from Service” shall mean a “separation from service” as
such term is defined for purposes of Section 409A.

 

(x)            “Severance Obligations” means (i) in the Case of a Tier 1
Executive, those Severance Obligations identified in Section 5(b)(i)(1)-(4) of
this Plan; (ii) in the case of a Tier 2 Executive, those Severance Obligations
identified in Section 5(b)(ii)(1)-(4) of this Plan; (iii) in the case of a Tier
3 Executive, those Severance Obligations identified in Section 5(b)(iii)(1)-(4)
of this Plan; (iv) in the case of a Tier 4 Executive, those Severance
Obligations identified in Section 5(b)(iv)(1)-(4) of this Plan; and (v) in the
case of a Tier 5 Key Employee, those Severance Obligations identified in Section
5(b)(v)(1)-(4).

 

(y)            “Severance Obligation Period” means (i) in the case of a Tier 1
Executive, the period beginning on the Date of Termination ending 3 years
thereafter; (ii) in the case of a Tier 2 Executive, the period beginning on the
Date of Termination and ending 2.5 years thereafter; (iii) in the case of a Tier
3 Executive, the period beginning on the Date of Termination and ending 2 years
thereafter; (iv) in the case of a Tier 4 Executive, the period beginning on the
Date of Termination and ending 1 year thereafter; and (v) in the case of a Tier
5 Key Employee, the period beginning on the Date of Termination and ending 9
months thereafter.

 

(z)            “STIP” means the Company’s Short Term Incentive Program.

 

(aa)          “Tier 1 Executive” means an Eligible Individual identified as a
“Tier 1 Executive” in accordance with Exhibit A attached hereto.

 

-5-



(bb)         “Tier 2 Executive” means an Eligible Individual identified as a
“Tier 2 Executive” in accordance with Exhibit A attached hereto.

 

(cc)          “Tier 3 Executive” means an Eligible Individual identified as a
“Tier 3 Executive” in accordance with Exhibit A attached hereto.

 

(dd)         “Tier 4 Executive” means an Eligible Individual identified as a
“Tier 4 Executive” in accordance with Exhibit A attached hereto.

 

(ee)          “Tier 5 Key Employee” means an Eligible Individual identified as a
“Tier 5 Key Employee” in accordance with Exhibit A attached hereto.

 

(ff)           “Tier” means the level at which an Eligible Individual is
identified immediately prior to the Eligible Individual’s termination of
employment (without regard to any reduction in such Tier which constitutes Good
Reason).

 

3.             Administration of the Plan.

 

(a)                Authority of the Administrator. This Plan will be
administered by the Administrator. Subject to the express provisions of this
Plan and applicable law, the Administrator will have the authority, in its sole
and absolute discretion, to: (i) adopt, amend, and rescind administrative and
interpretive rules and regulations related to this Plan, (ii) delegate its
duties under this Plan to such agents as it may appoint from time to time, and
(iii) make all other determinations, perform all other acts and exercise all
other powers and authority necessary or advisable for administering this Plan,
including the delegation of those ministerial acts and responsibilities as the
Administrator deems appropriate. The Administrator shall have complete
discretion and authority with respect to this Plan and its application except to
the extent that discretion is expressly limited by this Plan. The Administrator
may correct any defect, supply any omission, or reconcile any inconsistency in
this Plan in any manner and to the extent it deems necessary or desirable to
carry this Plan into effect, and the Administrator will be the sole and final
judge of that necessity or desirability. The determinations of the Administrator
on the matters referred to in this Section 3(a) will be final and conclusive.

 

(b)               Manner of Exercise of Authority. Any action of, or
determination by, the Administrator will be final, conclusive and binding on all
persons, including the Company, the Company’s Affiliates, the Board, the
stockholders of the Company, each Eligible Individual, or other persons claiming
rights from or through an Eligible Individual. The express grant of any specific
power to the Administrator, and the taking of any action by the Administrator,
will not be construed as limiting any power or authority of the Administrator.
The Administrator may delegate to officers of the Company, or committees
thereof, the authority, subject to such terms as the Administrator will
determine, to perform such functions, including administrative functions, as the
Administrator may determine. The Administrator may appoint agents to assist it
in administering this Plan.

 

(c)                Limitation of Liability. The Administrator will be entitled
to, in good faith, rely or act upon any report or other information furnished to
the Administrator by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of this Plan.

 

-6-



The Administrator and any officer or employee of the Company or any of its
Affiliates acting at the direction or on behalf of the Administrator will not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan and will, to the fullest extent permitted by law, be
indemnified and held harmless by the Company with respect to any such action or
determination.

 

4.             Eligibility. Each employee of the Company or any of its
Affiliates eligible to receive the benefits described in this Plan as designated
by the Administrator (collectively the “Eligible Individuals” and each an
“Eligible Individual”); provided, that any individual who is entitled to
severance or change in control benefits pursuant to a separate written agreement
between the Company (or one of its Affiliates) and the individual shall not be
an Eligible Individual.

 

5.             Plan Benefits.

 

(a)           Payment of Accrued Obligations. In the event an Eligible
Individual’s Date of Termination occurs for any reason, such Eligible Individual
shall be entitled to receive the Accrued Obligations. Participation in all
benefit plans of the Company and its Affiliates will terminate upon an Eligible
Individual’s Date of Termination except as otherwise specifically provided in
the applicable plan.

 

(b)           Severance Obligations. In the event an Eligible Individual’s
employment with the Company and its Affiliates is terminated by death, for
Disability, by the Company or one of its Affiliates without Cause or by such
Eligible Individual resigning such Eligible Individual’s employment for Good
Reason, the Company (or the Affiliate of the Company that is the employer of the
Eligible Individual immediately prior to termination) shall provide Severance
Obligations set forth below, provided that the conditions of Sections 5(c) and 8
of this Plan have been fulfilled. Notwithstanding the foregoing, in the event
that an Eligible Individual’s Date of Termination occurs by reason of the
Eligible Individual’s refusal to accept an offer of employment (including
continued employment with the Company or any of its Affiliates) in connection
with a Change in Control or other corporate transaction and if such offer of
employment would not constitute a basis for a Good Reason termination, then the
Eligible Individual shall not be entitled to Severance Obligations under the
Plan.

 

(i)             Tier 1 Executives. The Severance Obligations to a Tier 1
Executive shall be as follows:

 

(1)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 3 years of such Tier 1
Executive’s then current Base Salary as of the Date of Termination, subject to
applicable taxes and withholdings;

 

(2)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 300% of the greater of
(A) the annual average of any bonuses received by such Tier 1 Executive from the
Company pursuant to the STIP in the 2 calendar years immediately before the Date
of Termination

 

-7-



and (B) such Tier 1 Executive’s current “target” bonus amount, subject to
applicable taxes and withholdings;

 

(3)               immediately prior to the Date of Termination, immediate
vesting of all equity incentives then held by such Tier 1 Executive pursuant to
the LTIP or otherwise, with payment of such equity incentives payable in
accordance with the applicable award agreement; provided that any such equity
incentives that vest or are earned based on both continued employment and the
achievement of performance goals shall continue to vest or be earned upon
achievement of such performance goals, notwithstanding the Date of Termination;
and

 

(4)               if and to the extent permitted under applicable law and
without additional cost or penalty to the Company or the Tier 1 Executive,
during the portion, if any, of the 18- month period, commencing as of the date
such Tier 1 Executive is eligible to elect and timely elects to continue
coverage for such Tier I Executive and such Tier 1 Executive’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the Company that is
the Eligible Individual’s employer immediately prior to termination) shall
reimburse such Tier 1 Executive for the difference between the amount such Tier
1 Executive pays to effect and continue such coverage and the employee
contribution amount that active senior executive employees of the Company or its
applicable Affiliate pay for the same or similar coverage, with any such
reimbursement payable for the 60 day period immediately following the Date of
Termination being payable on the first business day 60 days following the Date
of Termination and any other such reimbursement payable being paid on a monthly
basis thereafter.

 

(ii)            Tier 2 Executives. The Severance Obligations to a Tier 2
Executive shall be as follows:

 

(1)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 2.5 years of such Tier
2 Executive’s then current Base Salary as of the Date of Termination, subject to
applicable taxes and withholdings;

 

(2)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 250% of the greater of
(A) the annual average of any bonuses received by such Tier 2 Executive from the
Company pursuant to the STIP in the 2 calendar years immediately before the Date
of Termination and (B) such Tier 2 Executive’s current “target” bonus amount,
subject to applicable taxes and withholdings;

 

(3)               immediately prior to the Date of Termination, immediate
vesting of all equity incentives then held by such Tier 2 Executive pursuant to
the LTIP or otherwise, with payment of such equity incentives payable in
accordance with the applicable award agreement; provided that any such equity
incentives that vest or are earned based on both continued employment and the
achievement of performance goals

 

-8-



shall continue to vest or be earned upon achievement of such performance goals,
notwithstanding the Date of Termination; and

 

(4)               if and to the extent permitted under applicable law and
without additional cost or penalty to the Company or the Tier 2 Executive,
during the portion, if any, of the 18- month period, commencing as of the date
such Tier 2 Executive is eligible to elect and timely elects to continue
coverage for such Tier 2 Executive and such Tier 2 Executive’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the Company that is
the Eligible Individual’s employer immediately prior to termination) shall
reimburse such Tier 2 Executive on a monthly basis for the difference between
the amount such Tier 2 Executive pays to effect and continue such coverage and
the employee contribution amount that active senior executive employees of the
Company or the applicable Affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Date of Termination being payable on the first business day 60 days following
the Date of Termination and any other such reimbursement payable being paid on a
monthly basis thereafter.

 

(iii)           Tier 3 Executives. The Severance Obligations to a Tier 3
Executive shall be as follows:

 

(1)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 2 years of such Tier 3
Executive’s then current Base Salary as of the Date of Termination;

 

(2)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 200% of the greater of
(A) the annual average of any bonuses received by such Tier 3 Executive from the
Company pursuant to the STIP in the 2 calendar years immediately before the Date
of Termination and (B) such Tier 3 Executive’s current “target” bonus amount,
subject to applicable taxes and withholdings;

 

(3)               immediately prior to the Date of Termination, immediate
vesting of all equity incentives then held by such Tier 3 Executive pursuant to
the LTIP or otherwise, with payment of such equity incentives payable in
accordance with the applicable award agreement; provided that any such equity
incentives that vest or are earned based on both continued employment and the
achievement of performance goals shall continue to vest or be earned upon
achievement of such performance goals, notwithstanding the Date of Termination;
and

 

(4)               if and to the extent permitted under applicable law and
without additional cost or penalty to the Company or the Tier 3 Executive,
during the portion, if any, of the 18- month period, commencing as of the date
such Tier 3 Executive is eligible to elect and timely elects to continue
coverage for such Tier 3 Executive and such Tier 3 Executive’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the

 

-9-



Company that is the Eligible Individual’s employer immediately prior to
termination) shall reimburse such Tier 3 Executive on a monthly basis for the
difference between the amount such Tier 3 Executive pays to effect and continue
such coverage and the employee contribution amount that active senior executive
employees of the Company or its applicable Affiliate pay for the same or similar
coverage, with any such reimbursement payable for the 60 day period immediately
following the Date of Termination being payable on the first business day 60
days following the Date of Termination and any other such reimbursement payable
being paid on a monthly basis thereafter.

 

(iv)           Tier 4 Executives. The Severance Obligations to a Tier 4
Executive shall be as follows:

 

(1)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 1 year of such Tier 4
Executive’s then current Base Salary as of the Date of Termination;

 

(2)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 100% of the greater of
(A) the annual average of any bonuses received by such Tier 4 Executive from the
Company pursuant to the STIP in the 2 calendar years immediately before the Date
of Termination and (B) such Tier 4 Executive’s current “target” bonus amount,
subject to applicable taxes and withholdings;

 

(3)               immediately prior to the Date of Termination, immediate
vesting of all equity incentives then held by such Tier 4 Executive pursuant to
the LTIP or otherwise, with payment of such equity incentives payable in
accordance with the applicable award agreement; provided that any such equity
incentives that vest or are earned based on both continued employment and the
achievement of performance goals shall continue to vest or be earned upon
achievement of such performance goals, notwithstanding the Date of Termination;
and

 

(4)               if and to the extent permitted under applicable law and
without additional cost or penalty to the Company or the Tier 4 Executive,
during the portion, if any, of the 12- month period, commencing as of the date
such Tier 4 Executive is eligible to elect and timely elects to continue
coverage for the Tier 4 Executive and such Tier 4 Executive’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the Company that is
the Eligible Individual’s employer immediately prior to termination) shall
reimburse such Tier 4 Executive on a monthly basis for the difference between
the amount such Tier 4 Executive pays to effect and continue such coverage and
the employee contribution amount that active senior executive employees of the
Company or its applicable Affiliate pay for the same or similar coverage, with
any such reimbursement payable for the 60 day period immediately following the
Date of Termination being payable on the first business day 60 days following
the Date of Termination and any other such reimbursement payable being paid on a
monthly basis thereafter.

 

-10-



(v)       Tier 5 Key Employees. The Severance Obligations to a Tier 5 Key
Employee shall be as follows:

 

(1)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 9 months of such Tier 5
Key Employee’s then current Base Salary as of the Date of Termination;

 

(2)               on the first business day 60 days after the Date of
Termination, payment of a lump sum cash payment equal to 75% of the greater of
(A) the annual average of any bonuses received by such Tier 5 Key Employee from
the Company pursuant to the STIP in the 2 calendar years immediately before the
Date of Termination and (B) such Tier 5 Key Employee’s current “target” bonus
amount, subject to applicable taxes and withholdings;

 

(3)               immediately prior to the Date of Termination, immediate
vesting of all equity incentives then held by such Tier 5 Key Employee pursuant
to the LTIP or otherwise, with payment of such equity incentives payable in
accordance with the applicable award agreement; provided that any such equity
incentives that vest or are earned based on both continued employment and the
achievement of performance goals shall continue to vest or be earned upon
achievement of such performance goals, notwithstanding the Date of Termination;
and

 

(4)               if and to the extent permitted under applicable law and
without additional cost or penalty to the Company or the Tier 5 Key Employee,
during the portion, if any, of the 9-month period, commencing as of the date
such Tier 5 Key Employee is eligible to elect and timely elects to continue
coverage for the Tier 5 Key Employee and such Tier 5 Key Employee’s eligible
dependents under the Company’s or an Affiliate’s group health plan pursuant to
COBRA or similar state law, the Company (or the Affiliate of the Company that is
the Eligible Individual’s employer immediately prior to termination) shall
reimburse such Tier 5 Key Employee on a monthly basis for the difference between
the amount such Tier 5 Key Employee pays to effect and continue such coverage
and the employee contribution amount that active senior executive employees of
the Company or its applicable Affiliate pay for the same or similar coverage,
with any such reimbursement payable for the 60 day period immediately following
the Date of Termination being payable on the first business day 60 days
following the Date of Termination and any other such reimbursement payable being
paid on a monthly basis thereafter.

 

(c)                Conditions to Severance Obligations. Notwithstanding Section
5(b) of this Plan, in no event shall an Eligible Individual be entitled to the
Severance Obligations unless such Eligible Individual (i) tenders their
resignation as a member of the Board and of the board of directors of any
Affiliate (in each case, to the extent applicable) effective as of the Date of
Termination (the “Resignation”), and (ii) executes a General Release in a form
and substance approved by the Administrator (the “Release”) substantially
similar to the Release attached hereto as Exhibit B, with any additional
customary terms as the Administrator may deem appropriate in the circumstances,
and such Release is not revoked. The Eligible Individual shall be eligible for
the Severance Obligations only if the executed Release is returned to the

 

-11-



Company and becomes irrevocable within 60 days after the Date of Termination.
Until the Release has become irrevocable, any such Severance Obligations shall
not be provided by the Company or any of its Affiliates. If an Eligible
Individual fails to return the Resignation so that it would, if accepted, be
effective upon the Date of Termination, or fails to return the Release to the
Company in sufficient time so that the Release becomes irrevocable within 60
days after the Date of Termination, such Eligible Individual’s rights to
Severance Obligations shall be forfeited.

 

6.                  Change in Control Benefits. Notwithstanding anything to the
contrary that may be set forth in the LTIP or in any grant agreement thereunder,
if an Eligible Individual is employed by the Company or one of its Affiliates on
the CIC Effective Date and such Eligible Individual (a) resigns such Eligible
Individual’s employment with the Company and its Affiliates for Good Reason or
(b) is terminated by the Company and its Affiliates without Cause, in each case,
at any time within the eighteen-month period following the CIC Effective Date,
then such Eligible Individual shall be entitled to receive the Accrued
Obligations and Severance Obligations in accordance with Section 5 hereof.

 

7.                  Parachute Payment Limitations. Notwithstanding any contrary
provision in this Plan, if an Eligible Individual is a “disqualified individual”
(as defined in Section 280G of the Code), and the Severance Obligations that
would otherwise be paid to such Eligible Individual under this Plan together
with any other payments or benefits that such Eligible Individual has a right to
receive from the Company (and affiliated entities required to be aggregated in
accordance with Q/A-10 and Q/A-46 of Treas. Reg. §1.280G-1) (collectively, the
“Payments”) would constitute a “parachute payment” (as defined in Section 280G
of the Code), the Payments shall be either (a) reduced (but not below zero) so
that the aggregate present value of such Payments and benefits received by the
Eligible Individual from the Company and its Affiliates shall be $1.00 less than
three times such Eligible Individual’s “base amount” (as defined in Section 280G
of the Code) (the “Safe Harbor Amount”) and so that no portion of such Payments
received by such Eligible Individual shall be subject to the excise tax imposed
by Section 4999; or (b) paid in full, whichever produces the better net
after-tax result for such Eligible Individual (taking into account any
applicable excise tax under Section 4999 and any applicable federal, state and
local income and employment taxes). The determination as to whether any such
reduction in the amount of the Payments is necessary shall be made by the
Company in good faith and such determination shall be conclusive and binding on
such Eligible Individual. If reduced Payments are made to the Eligible
Individual pursuant to this Section 7 and through error or otherwise those
Payments exceed the Safe Harbor Amount, the Eligible Individual shall
immediately repay such excess to the Company or its applicable Affiliate upon
notification that an overpayment has been made.

 

The reduction of Payments, if applicable, shall be made by reducing, first,
Severance Obligations to be paid in cash hereunder in the order in which such
payments would be paid or provided (beginning with such payment or benefit that
would be made last in time and continuing, to the extent necessary, through to
such payment or benefit that would be made first in time) and second, by
reducing any other cash payments that would be payable to the Eligible
Individual outside of this Plan which are valued in full for purposes of Code
Section 280G in a similar order (last to first), any third, by reducing any
equity acceleration hereunder of awards which are valued in full for purposes of
Section 280G of the Code in a similar order (last to first),

 

-12-



and finally, by reducing any other payments or benefit provided hereunder in a
similar order (last to first).

 

8.             Conditions to Receipt of Severance Obligations.

 

(a)                Compliance with Post-Termination Obligations. Notwithstanding
anything contained in this Plan to the contrary, the Company and its Affiliates
shall have the right to cease providing any part of the Severance Obligations,
and the Eligible Individual shall be required to immediately repay the Company
and its Affiliates for any Severance Obligations already provided, but all other
provisions of this Plan shall remain in full force and effect, if such Eligible
Individual has been determined, pursuant to the dispute resolution provisions
hereof, not to have fully complied with such Eligible Individual’s
Post-Termination Obligations during the Severance Obligation Period or longer,
as may be the case.

 

(b)               Separation from Service Required. Notwithstanding anything
contained in this Plan to the contrary, the Eligible Individual shall be
entitled to Severance Obligations only if such Eligible Individual’s termination
of employment constitutes a Separation from Service.

 

9.             Termination.

 

(a)                Notice of Termination. Any termination of an Eligible
Individual’s employment with the Company and its Affiliates (other than
termination as a result of death) shall be communicated by written Notice of
Termination to, (i) in the case of termination by an Eligible Individual, the
Company or one of its Affiliates and (ii) in the case of termination by the
Company and its Affiliates, the Eligible Individual.

 

(b)               Death. An Eligible Individual’s employment with the Company
and its Affiliates shall terminate immediately upon such Eligible Individual’s
death.

 

(c)               Disability. An Eligible Individual’s employment with the
Company and its Affiliates shall terminate 30 days after Notice of Termination
is given by the Company or its Affiliates.

 

(d)               For Cause.

 

(i)                 Subject to Section 9(d)(ii), the Company and its Affiliates
shall be entitled to terminate an Eligible Individual’s employment with the
Company and its Affiliates immediately for any Cause.

 

(ii)               If the Company or one of its Affiliates determines, in its
sole discretion, that a cure is possible and appropriate, the Company or the
applicable Affiliate will give an Eligible Individual being terminated for Cause
written notice of the acts or omissions constituting Cause and no termination of
such Eligible Individual’s employment with the Company and its Affiliates for
Cause shall occur unless and until such Eligible Individual fails to cure such
acts or omissions within 10 days following the receipt of such written notice.
If the Company or one of its Affiliates determines, in its sole discretion, that
a cure is not possible or appropriate, an Eligible Individual being terminated
for Cause shall have no notice or cure rights

 

-13-



before such Eligible Individual’s employment with the Company and its Affiliates
is terminated for Cause.

 

(e)           Without Cause. The Company and its Affiliates shall be entitled to
terminate an Eligible Individual’s employment with the Company for any reason
other than death, Disability or Cause, at any time by providing written notice
to such Eligible Individual that the Company and its Affiliates is terminating
such Eligible Individual’s employment with the Company and its Affiliates
without Cause.

 

(f)            With Good Reason.

 

(i)                 Subject to Section 9(f)(ii), an Eligible Individual shall be
permitted to terminate such Eligible Individual’s employment with the Company
and its Affiliates for any Good Reason.

 

(ii)               To exercise an Eligible Individual’s right to terminate such
Eligible Individual’s employment for Good Reason, such Eligible Individual must
provide written notice to the Company or one of its Affiliates of such Eligible
Individual’s belief that Good Reason exists within 90 days of the initial
existence of the condition(s) giving rise to such Good Reason, and such notice
shall describe the conditions believed to constitute Good Reason. The Company
and its Affiliates shall have 30 days to remedy the Good Reason condition(s). If
the condition(s) are not remedied during such 30-day period, such Eligible
Individual may terminate such Eligible Individual’s employment with the Company
and its Affiliates for Good Reason by delivering a Notice of Termination to the
Company; provided, however, that such termination must occur no later than 180
days after the date of the initial existence of the condition(s) giving rise to
such Good Reason; otherwise, such Eligible Individual is deemed to have accepted
the condition(s), or the Company’s and its Affiliates correction of such
condition(s), that may have given rise to the existence of such Good Reason.

 

(g)         Without Good Reason. An Eligible Individual shall be entitled to
terminate such Eligible Individual’s employment with the Company and its
Affiliates at any time by providing 30 days written Notice of Termination to the
Company or one of its Affiliates and stating that such termination is without
Good Reason, provided, however, that notwithstanding anything to the contrary
contained herein, the Company and its Affiliates shall be under no obligation to
continue to employ such Eligible Individual for such 30 day period.

 

(h)          Suspension of Duties. Notwithstanding the foregoing provisions of
this Section 9, the Company and its Affiliates may, to the extent doing so would
not result in the Eligible Individual’s Separation from Service, suspend an
Eligible Individual from performing such Eligible Individual’s duties,
responsibilities, and authorities (including, without limitation, such Eligible
Individual’s duties, responsibilities and authorities as a member of the Board
or the board of directors of any Affiliate) following the delivery by such
Eligible Individual of a Notice of Termination providing for such Eligible
Individual’s resignation, or following delivery by the Company or one of its
Affiliates of a Notice of Termination providing for the termination of such
Eligible Individual’s employment for any reason; provided, however, that during
the period of suspension (which shall end on or before the Date of Termination),
and subject to the legal rules applicable to any Company benefit plans under
Section 401(a) of the Code and the rules

 

-14-



applicable to nonqualified deferred compensation plans under Section 409A, such
Eligible Individual shall continue to be treated as employed by the Company and
its Affiliates for other purposes, and such Eligible Individual’s rights to
compensation or benefits shall not be reduced by reason of the suspension; and
provided, further, that any such suspension shall not affect the determination
of whether the resignation was for Good Reason or without Good Reason or whether
the termination was for Cause or without Cause. The Company and its Affiliates
may suspend an Eligible Individual with pay pending an investigation authorized
by the Company or any of its Affiliates or a governmental authority in order to
determine whether such Eligible Individual has engaged in acts or omissions
constituting Cause, and in such case the paid suspension shall not constitute a
termination of such Eligible Individual’s employment with the Company and its
Affiliates; provided, however, that such suspension shall not continue past the
time that the Eligible Individual would incur a Separation from Service (at such
point, the Company shall either terminate the Eligible Individual in accordance
with this Plan or have the Eligible Individual return to active employment).

 

10.           General Provisions.

 

(a)                Taxes. The Company and its Affiliates are authorized to
withhold from any payments made hereunder amounts of withholding and other taxes
due or potentially payable in connection therewith, and to take such other
action as the Company and its Affiliates may deem advisable to enable the
Company, its Affiliates and Eligible Individuals to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any payments
made under this Plan.

 

(b)               Offsets and Substitutions. Pursuant to Reg. §
1.409A-3(j)(4)(xiii), the Company and its Affiliates may set off against, and
each Eligible Individual authorizes the Company and its Affiliates to deduct
from, any payments due to such Eligible Individual, or to such Eligible
Individual’s estate, heirs, legal representatives or successors, any amounts
which may be due and owing to the Company or an Affiliate by such Eligible
Individual, arising in the ordinary course of business whether under this Plan
or otherwise; provided that no such deduction may exceed $5,000 and the
deduction is made at the same time and in the same amount as the amount
otherwise would have been due and collected from such Eligible Individual. Such
Eligible Individual shall pay to the Company and its Affiliates all other
obligations to the Company and its Affiliates. To the extent that any amounts
would otherwise be payable (or benefits would otherwise be provided) to an
Eligible Individual under another plan of the Company or its Affiliates or an
agreement with the Eligible Individual and the Company or its Affiliates,
including a change in control plan or agreement, an offer letter or letter
agreement, or to the extent that an Eligible Individual moves between Tiers, and
to the extent that such other payments or benefits or the Severance Obligations
provided under this Plan are subject to Section 409A, the Plan shall be
administered to ensure that no payment or benefit under the Plan will be (i)
accelerated in violation of Section 409A or (ii) further deferred in violation
of Section 409A.

 

(c)            Term of this Plan; Amendment and Termination.

 

(i)             Prior to a Change in Control, this Plan may be amended or
modified in any respect, and may be terminated, in any such case, by resolution
adopted by the

 

-15-



Administrator and at least two-thirds (2/3) of the Board; provided, however,
that no such amendment, modification or termination that is adopted within one
(1) year prior to a Change in Control that would adversely affect the benefits
or protections hereunder of any Eligible Individual as of the date such
amendment, modification or termination is adopted shall be effective as it
relates to such Eligible Individual; provided, further, however, that this Plan
may not be amended, modified or terminated, (A) at the request of a third party
who has indicated an intention or taken steps to effect a Change in Control and
who effectuates a Change in Control, or (B) otherwise in connection with, or in
anticipation of, a Change in Control that actually occurs; any such attempted
amendment, modification or termination being null and void ab initio. Any action
taken to amend, modify or terminate this Plan which is taken subsequent to the
execution of an agreement providing for a transaction or transactions which, if
consummated, would constitute a Change in Control shall conclusively be presumed
to have been taken in connection with a Change in Control. For a period of two
(2) years following the occurrence of a Change in Control, this Plan may not be
amended or modified in any manner that would in any way adversely affect the
benefits or protections provided hereunder to any Eligible Individual under this
Plan on the date the Change in Control occurs.

 

(ii)               Notwithstanding the provisions of paragraph (i), the Company
may terminate and liquidate the Plan in accordance with the provisions of
Section 409A.

 

(iii)             Notwithstanding the foregoing, no amendment, modification or
termination of this Plan shall adversely affect any Eligible Individual’s
entitlement to payments under this Plan prior to such amendment, modification or
termination (other than as required to permit termination of the Plan in
accordance with Section 409A), nor shall such amendment, modification or
termination relieve the Company of its obligation to pay benefits to Eligible
Individuals as otherwise set forth herein, except as otherwise consented to by
such Eligible Individual.

 

(iv)             Notwithstanding the foregoing or any other provision of this
Plan, (A) the Restructuring and any associated organizational changes that
occurred prior to the Effective Date shall not constitute a Change in Control or
serve as a basis to trigger payments under this Plan, and (B) this Plan
(including without limitation Sections 2(e), 2(f), 2(o), 5(b)(i)(3),
5(b)(ii)(3), 5(b)(iii)(3), 5(b)(iv)(3) or 5(b)(v)(3)) may not be amended or
modified in any manner that would impair vesting (including accelerated vesting)
of the Emergence Grants.

 

(d)           Successors. This Plan shall bind and inure to the benefit of and
be enforceable by any Eligible Individual and the Company and their respective
successors, permitted assigns, heirs and personal representatives and estates,
as the case may be. Neither this Plan nor any right or obligation hereunder of
the Company, any of its Affiliates or any Eligible Individual may be assigned or
delegated without the prior written consent of the other party; provided,
however, that the Company may assign this Plan to any of its Affiliates and an
Eligible Individual may direct payment of any benefits that will accrue upon
death. An Eligible Individual shall not have any right to pledge, hypothecate,
anticipate or in any way create a lien upon any payments or other benefits
provided under this Plan; and no benefits payable under this Plan shall be
assignable in anticipation of payment either by voluntary or involuntary acts,
or by operation of law, except by will or pursuant to the laws of descent and
distribution. This Plan

 

-16-



shall not confer any rights or remedies upon any person or legal entity other
than the Company, its Affiliates and Eligible Individuals and their respective
successors and permitted assigns.

 

(e)                Unfunded Obligation. All benefits due an Eligible Individual
under this Plan are unfunded and unsecured and are payable out of the general
funds of the Company and its Affiliates.

 

(f)                Directed Payments. If any Eligible Individual is determined
by the Administrator to be Disabled, the Administrator may cause the payment or
payments becoming due to such Eligible Individual to be made to another person
for such person’s benefit without responsibility on the part of the
Administrator or the Company and its Affiliates to follow the application of
such funds.

 

(g)               Limitation on Rights Conferred Under Plan. Neither this Plan
nor any action taken hereunder will be construed as (i) giving an Eligible
Individual the right to continue in the employ or service of the Company or any
Affiliate; (ii) interfering in any way with the right of the Company or any
Affiliate to terminate an Eligible Individual’s employment or service at any
time; or (iii) giving an Eligible Individual any claim to be treated uniformly
with other employees of the Company or any of its Affiliates. The provisions of
this document supersede any oral statements made by any employee, officer, or
Board member of the Company or any of its Affiliates regarding eligibility,
severance payments and benefits.

 

(h)               Governing Law. All questions arising with respect to the
provisions of the Plan and payments due hereunder will be determined by
application of the laws of the State of Colorado, without giving effect to any
conflict of law provisions thereof, except to the extent Colorado law is
preempted by federal law.

 

(i)                 Dispute Resolution. Any and all disputes, claims or
controversies arising out of or relating to this Plan that are not resolved by
their mutual agreement (A) shall be brought by an Eligible Individual in such
Eligible Individual’s individual capacity, and not as a plaintiff or class
member in any purported class or representative proceeding and (B) shall be
submitted to final and binding arbitration before Judicial Arbiter Group
(“JAG”), or its successor. The arbitration process shall be commenced by filing
a written demand for arbitration with JAG, with a copy to the Company. The
arbitration will be conducted in accordance with the provisions of JAG’s
arbitration rules and procedures in effect at the time of filing of the demand
for arbitration. The Company and such Eligible Individual will cooperate with
JAG and with one another in selecting a single arbitrator from JAG’s panel of
neutrals, and in scheduling the arbitration proceedings, which shall take place
in Denver, Colorado. The provisions of this section 10(i) may be enforced by any
Court of competent jurisdiction.

 

(j)                 Severability. The invalidity or unenforceability of any
provision of the Plan will not affect the validity or enforceability of any
other provision of the Plan, which will remain in full force and effect, and any
prohibition or unenforceability in any jurisdiction will not invalidate that
provision, or render it unenforceable, in any other jurisdiction.

 

-17-



(k)            Section 409A.

 

(i)                 This Plan is intended to comply with Section 409A and shall
be construed and operated accordingly. The Company may amend this Plan at any
time to the extent necessary to comply with Section 409A. Any Eligible Employee
shall perform any act, or refrain from performing any act, as reasonably
requested by the Company to comply with any correction procedure promulgated
pursuant to Section 409A.

 

(ii)               To the extent required to avoid the imposition of penalties
or interest under Section 409A, any payment or benefit to be paid or provided on
account of an Eligible Individual’s Separation from Service to an Eligible
Individual who is a specified employee (within the meaning of Section
409A(a)(2)(B) of the Code) that would be paid or provided prior to the first day
of the seventh month following the Eligible Individual’s Separation from Service
shall be paid or provided on the first day of the seventh month following the
Eligible Individual’s Separation from Service or, if earlier, the date of the
Eligible Individual’s death.

 

(iii)             Each payment to be made under this Plan is a separately
identifiable or designated amount for purposes of Section 409A.

 

(l)             PHSA § 2716. Notwithstanding anything to the contrary in this
Plan, in the event that the Company or any of its Affiliates is subject to the
sanctions imposed pursuant to § 2716 of the Public Health Service Act by reason
of this Plan, the Company may amend this Plan at any time with the goal of
giving Employee the economic benefits described herein in a manner that does not
result in such sanctions being imposed.

 

[Signature Page Follows]

 

-18-



IN WITNESS WHEREOF, the Company has adopted this Third Amended and Restated
Executive Change in Control and Severance Plan as of the Effective Date.

 



 

 



  Bonanza Creek Energy, Inc.         By: /s/ CYRUS D. MARTER IV   Name:     
Cyrus D. Marter IV   Title: Senior Vice President, General Counsel & Secretary



 





Exhibit A
Executive and Key Employee Tiers

 

Tier Position Tier 1 President and Chief Executive Officer Tier 2 Executive Vice
President Tier 3 Senior Vice President Tier 4 Vice President Tier 5 Director,
Senior Manager, Manager, and other key employee designated by the Administrator

A-1



Exhibit b
Form of General Release

 

1.       The undersigned (“Employee”), on Employee’s own behalf and on behalf of
Employee’s heirs, agents, representatives, attorneys, assigns, executors and/or
anyone acting on Employee’s behalf, and in consideration of the promises,
assurances, and covenants set forth in the Executive Change In Control And
Severance Plan, under which Employee is an Eligible Individual, but to which
Employee is not automatically entitled, including, but not limited to, the
payment of any severance thereunder, hereby fully releases Bonanza Creek Energy,
Inc. and its successors or affiliates (the “Company”), its parents,
subsidiaries, officers, shareholders, partners, members, individual employees,
agents, representatives, directors, employees, attorneys, successors, and anyone
acting on its behalf, known or unknown, from all claims and causes of action by
reason of any injuries and/or damages or losses, known or unknown, foreseen or
unforeseen, patent or latent which Employee has sustained or which may be
sustained as a result of any facts and circumstances arising out of or in any
way related to Employee’s employment by the Company or the termination of that
employment, and to any other disputes, claims, disagreements, or controversies
between Employee and the Company up to and including the date this release is
signed by Employee. Employee’s release includes, but is not limited to, any
contract benefits, claims for quantum meruit, claims for wages, bonuses,
employment benefits, moving expenses, stock options, profits units, or damages
of any kind whatsoever, arising out of any contracts, express or implied, any
covenant of good faith and fair dealing, express or implied, any theory of
unlawful discharge, torts and related damages (including, but not limited to,
emotional distress, loss of consortium, and defamation) any legal restriction on
the Company’s right to terminate Employee’s employment and/or services, or any
federal, state or other governmental statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 (as amended), the federal
Age Discrimination in Employment Act of 1967 (29 U.S.C. § 21, et seq.) (as
amended) (“ADEA”), the federal Americans with Disabilities Act of 1990, any
state laws concerning discrimination or harassment including the Fair Employment
and Housing Act, or any other legal limitation on contractual or employment
relationships, and any and all claims for any loss, cost, damage, or expense
with respect to Employee’s liability for taxes, penalties, interest or additions
to tax on or with respect to any amount received from the Company or otherwise
includible in Employee’s gross income, including, but not limited to, any
liability for taxes, penalties, interest or additions to tax arising from the
failure of this Agreement, or any other employment, severance, profit sharing,
bonus, equity incentive or other compensatory plan to which Employee and the
Company are or were parties, to comply with, or to be operated in compliance
with the Internal Revenue Code of 1986, as amended, including, but not limited
to, Section 409A thereof, or any provision of state or local income tax law;
provided, however, that notwithstanding the foregoing, the release set forth in
this Section shall not extend to: (a) any rights to payments, including
severance, arising under Employee’s Employment Agreement; (b) any vested rights
under any pension, retirement, profit sharing or similar plan; or (c) Employee’s
rights, if any, to indemnification or defense under the Company’s certificate of
incorporation, bylaws and/or policy or procedure, any indemnification agreement
with Employee or under any insurance contract, in connection with Employee’s
acts or omissions within the course and scope of Employee’s employment with the
Company (this “Release”).

 

B-1



2.       [Employee acknowledges that Employee is knowingly and voluntarily
waiving and releasing any rights Employee may have under the ADEA. Employee also
acknowledges that the consideration given for the waiver and release hereunder
is in addition to anything of value to which Employee is already entitled.
Employee further acknowledges that Employee has been advised by this writing, as
required by the ADEA, that: (a) Employee’s waiver and release hereunder do not
apply to any rights or claims that may arise after the execution date of this
release; (b) Employee has been advised hereby that Employee has the right to
consult with an attorney prior to executing this release; (c) Employee has
twenty-one (21) days to consider this release (although Employee may choose to
voluntarily execute this release earlier); (d) Employee has seven (7) days
following the execution of this Release to revoke this Release; and (e) this
Release will not be effective until the date upon which the revocation period
has expired, which will be the eighth (8th) day after this Release is executed
by Employee (the “Effective Date”).]

 

3.       Excluded from this Release are any claims which by law cannot be waived
in a private agreement between an employer and employee. Moreover, this Release
does not prohibit Employee from filing a charge with the Equal Employment
Opportunity Commission (the “EEOC”) or equivalent state agency in Employee’s
state or participating in an EEOC or state agency investigation; provided,
however, Employee hereby agrees to waive Employee’s right to monetary or other
recovery should any claim be pursued with the EEOC, state agency, or any other
federal, state or local administrative agency arising out of or related to
Employee’s employment with and/or separation from the Company.

 

4.       Employee acknowledges that Employee executed an [Employee Restrictive
Covenants, Proprietary Information and Inventions Agreement] or [Employee
Proprietary Information and Inventions Agreement] under which Employee assumed
certain obligations relating to the Company’s confidential and proprietary
business information and trade secrets and containing certain covenants relating
to competition, solicitation and assignment of invention (“Employee Proprietary
Information and Inventions Agreement”). Employee agrees that, notwithstanding
any other provision of this Release, the Employee Proprietary Information and
Inventions Agreement shall by its terms survive the execution of this Release
and that the parties’ rights and duties thereunder shall not in any way be
affected by this Release. Employee also warrants and represents that Employee
has returned any and all documents and other property of the Company
constituting a trade secret or other confidential research, development or
commercial information in Employee’s possession, custody or control, and
represents and warrants that Employee has not retained any copies or originals
of any such property of the Company. Employee further warrants and represents
that Employee has never violated the Employee Proprietary Information and
Inventions Agreement, and will not do so in the future.

 

5.       Employee acknowledges that because of Employee’s position with the
Company, Employee may possess information that may be relevant to or
discoverable in connection with claims, litigation or judicial, arbitral or
investigative proceedings initiated by a private party or by a regulator,
governmental entity, or self-regulatory organization, that relates to or arises
from matters with which Employee was involved during Employee’s employment with
the Company, or that concern matters of which Employee has information or
knowledge (collectively, a “Proceeding”). Employee agrees that Employee shall
testify truthfully in connection with any such Proceeding, shall cooperate with
the Company in connection with every such Proceeding, and that Employee’s duty
of cooperation shall include an obligation to meet with the Company

 

B-2



representatives and/or counsel concerning all such Proceedings for such
purposes, and at such times and places, as the Company reasonably requests, and
to appear for deposition and/or testimony upon the Company’s request and without
a subpoena. The Company shall reimburse Employee for reasonable out-of-pocket
expenses that Employee incurs in honoring Employee’s obligation of cooperation
under this Section.

 

6.       Employee and the Company understand and agree that it is in their
mutual best interest to minimize the effect of Employee’s separation upon the
Company’s business and upon Employee’s professional reputation. Accordingly,
Employee agrees to take all actions reasonably requested of Employee by the
Company in order to accomplish that objective. To this end, Employee shall
consult with the Company concerning business matters on an as-needed and
as-requested basis, the Company shall exercise reasonable efforts to avoid
conflicts between such consulting and Employee’s personal and other business
commitments, and Employee shall exercise reasonable efforts to fulfill the
Company’s consulting requests in a timely manner.

 

7.       Employee covenants never to disparage or speak ill of the Company or
any the Company product or service, or of any past or present employee, officer
or director of the Company, nor shall Employee at any time harass or behave
unprofessionally toward any past, present or future the Company employee,
officer or director.

 

8.       Release of Unknown Claims. It is the intention of Employee that this
Release is a general release which shall be effective as a bar to each and every
claim, demand, or cause of action it releases. Employee recognizes that Employee
may have some claim, demand, or cause of action against the Company of which
Employee is totally unaware and unsuspecting which Employee is giving up by
execution of this release. It is the intention of Employee in executing this
Release that it will deprive Employee of each such claim, demand or cause of
action and prevent Employee from asserting it against the released parties.

 





  [Employee Name]         By:        

 

 




 

B-3

